              Case 2:19-cv-01116-TSZ Document 18 Filed 09/03/19 Page 1 of 3




 1                                                       THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10    RYAN DIAZ,                                      No. 2:19-cv-01116-TSZ
11                          Plaintiff,                RESPONSE TO MOTION TO APPOINT
                                                      INTERIM CO-LEAD COUNSEL
12           v.
13    NINTENDO OF AMERICA INC.,
                                                      NOTE ON MOTION CALENDAR:
14                          Defendant.                September 6, 2019
15

16          Defendant Nintendo of America Inc. takes no position with respect to Plaintiff Ryan

17   Diaz’s Motion to Appoint Interim Co-Lead Counsel. Mot., ECF No. 15 (Aug. 20, 2019).

18   Nintendo intends to move to compel arbitration pursuant to the terms of the End User License

19   Agreement to which Mr. Diaz agreed, and proceeding in arbitration will, in any event, moot the

20   need to appoint counsel.

21   //

22   //

23   //

24   //

25   //

26   //

      RESPONSE TO MOTION TO APPOINT                                          Perkins Coie LLP
                                                                       1201 Third Avenue, Suite 4900
      (No. 2:19-cv-01116-TSZ) – 1                                        Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
             Case 2:19-cv-01116-TSZ Document 18 Filed 09/03/19 Page 2 of 3




 1   Dated: September 3, 2019                s/ Eric J. Weiss
                                             David J. Burman, WSBA No. 10611
 2                                           Eric J. Weiss, WSBA No. 44807
                                             Mallory Gitt Webster, WSBA No. 50025
 3                                           Perkins Coie LLP
                                             1201 Third Avenue, Suite 4900
 4                                           Seattle, WA 98101-3099
                                             Phone: 206.359.8000
 5                                           Email: DBurman@perkinscoie.com
                                             Email: EWeiss@perkinscoie.com
 6                                           Email: MWebster@perkinscoie.com
 7                                           Attorneys for Defendant
                                             Nintendo of America Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     RESPONSE TO MOTION TO APPOINT                                Perkins Coie LLP
                                                            1201 Third Avenue, Suite 4900
     (No. 2:19-cv-01116-TSZ) – 2                              Seattle, WA 98101-3099
                                                                Phone: 206.359.8000
              Case 2:19-cv-01116-TSZ Document 18 Filed 09/03/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury that on September 3, 2019, I caused to be electronically
 3   filed the foregoing Response to Motion to Appoint Interim Co-Lead Counsel with the Clerk of
 4   the Court using the CM/ECF system, which will send a notification of the filing to the email
 5   addresses indicated on the Court’s Electronic Mail Notice List.
 6          Dated: September 3, 2019
 7                                                      s/ Mallory Gitt Webster
 8                                                      Mallory Gitt Webster, WSBA No. 50025

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      CERTIFICATE OF SERVICE
      (No. 2:19-cv-01116-TSZ) – 1                                              Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
